In a proceeding to review a determination which denied a protest to an order of a local rent administrator granting a certificate of eviction, the appeal is from an order granting respondent’s motion to dismiss the petition pursuant to section 1293 of the Civil Practice Act, after the Special Term had dismissed the petition in a prior proceeding to review the same determination. Order unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ.